Hovey, J.
Information for a nuisance, under the 17th section of the acts of 1853, p. 89. The defendant pleaded not guilty, was tried by the Court, fined 10 dollars, and appealed to this Court.
The information states that the south room of the building situate and being upon Green street, in the town of Crawfordsville, in the state of Indiana, known as Me Gullough’s ten-pin allies, is a place wherein spirituous liquors are sold and bartered, without license, in a less quantity than a gallon, &c.; and that Abram V. Brecount was, on the 23d day of June, 1853, guilty of keeping or maintaining such nuisance.
The information is very defective, but there is only one point properly raised by the record for our consideration,. *500and that is whether the evidence is sufficient to sustain the judgment.
L. Wallace, for the appellant.
A. V. Austin, for the state.
Two witnesses only were examined. Alfred Woodruff, on behalf of the state, testified that on or about the 23d of June, 1853, he went into the house in Crawfordsville known as McCullough’s grocery, and called for a pint of whisky; that Brecoumt filled his bottle, which held a pint, gave it to him, and that he paid him for it, and that he never got or knew of his selling any before.
Joseph Me Cullough testified that he was the sole proprietor of the house in which the liquor was sold, and that Brecount had no interest in the house, or the liquors kept in it, and that Brecount had never been employed as a bar-keeper to keep it, &c.
The evidence does not sustain the information. McCullough’s grocery and Me Cullough’s ten-pin alley, are not shown to be the same place. To sustain an information for keeping such a nuisance, it is necessary to show that the defendant had the control or ownership of the house. It is proven that Brecoumt had no interest in the house or liquors, and was not employed to keep the same.
Per Curiam. — The judgment is reversed with costs. Cause remanded, &c.